Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 1 of 44




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Charles Waldschmidt,

               Plaintiff,



        v.                                      CLASS ACTION COMPLAINT AND
                                                   DEMAND FOR A JURY TRIAL
 Union Pacific Railroad Co.,

               Defendant.


      For his Complaint, Plaintiff Charles Waldschmidt states and alleges as follows:

                                   INTRODUCTION

      1.     This case concerns a railroad’s hearing-exam and hearing-protection rules

that facially discriminate against hearing-impaired employees.

      2.     Defendant Union Pacific, like all railroads, has an obligation under federal

law to require train conductors, engineers, and other similar railroad employees to undergo

periodic hearing exams. It also has an obligation to make hearing protection available to

these employees and to require the use of hearing protection in particularly noisy

environments, as defined by federal regulations.

       3.    Rather than take these requirements at face value, however, Union Pacific

has distorted them. At every turn, Union Pacific has adopted overbroad hearing-exam and

hearing-protection policies that systematically put hearing-impaired employees at a

disadvantage. Some of these policies are openly and unabashedly discriminatory. As a
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 2 of 44




prime example, Union Pacific requires employees who use hearing aids to pass a hearing

exam without their hearing aids and while wearing hearing protection. But Union Pacific

places this burden solely on hearing-impaired workers. Non-hearing-impaired employees

are considered fit for duty if they pass the same test without wearing hearing protection.

Hearing-impaired employees are thus required to pass a much tougher test.

       4.      Union Pacific discriminates in other ways as well. It maintains an overbroad

hearing-protection policy that, when enforced, systematically disadvantages hearing-

impaired employees. And it refuses to provide reasonable accommodations to hearing-

impaired employees. Rather than work with hearing-impaired employees to accommodate

their disabilities, Union Pacific insists that such employees wear a single, company-

approved device that frequently makes their hearing worse. Dooming them to fail, Union

Pacific then suspends and terminates employees who cannot meet its discriminatory

standards—all while falsely claiming that its own discriminatory policies are mandated by

federal law.

       5.      This dispute arises under the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12101 et seq., which “was passed by large majorities in both Houses of Congress

after decades of deliberation and investigation into the need for comprehensive legislation

to address discrimination against persons with disabilities.” Tennessee v. Lane, 541 U.S.

509, 516 (2004). As Congress found, “overprotective rules and policies” and “exclusionary

qualification standards and criteria,” unfairly discriminate against disabled Americans and

deprive these individuals of “equality of opportunity, full participation, independent living,




                                              2
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 3 of 44




and economic self-sufficiency.” 42 U.S.C. § 12101(a)(5), (7). This case concerns precisely

such unfair, discriminatory, and overprotective rules and policies.

       6.     The ADA broadly prohibits employers from “discriminat[ing] against a

qualified individual on the basis of disability.” 42 U.S.C. § 12112(a). The phrase

“discriminate against a qualified individual on the basis of disability” embraces both plain

and technical meanings. At the most basic level, an employer discriminates when it takes

an “adverse employment action because of [an employee’s] disability.” Furnish v. SVI Sys.,

Inc., 270 F.3d 445, 448 (7th Cir. 2001). But the ADA also specifically defines

“discriminate against a qualified individual on the basis of disability” to include: “limiting,

segregating, or classifying a[n]…employee in a way that adversely affects the opportunities

or status of such…employee because of the disability of such…employee”; “utilizing

standards…that have the effect of discrimination on the basis of disability”; or “using

qualification standards, employment tests or other selection criteria that screen out or tend

to screen out an individual with a disability or a class of individuals with disabilities.” 42

U.S.C. § 12112(b)(1), (3), (6). The ADA further defines discrimination to include “not

making reasonable accommodations to the known physical…limitations of an otherwise

qualified individual with a disability.” Id. § 12112(b)(5)(A).

       7.     Plaintiff Charles Waldschmidt’s experience was emblematic of Union

Pacific’s discriminatory conduct. Waldschmidt has worked for Union Pacific as a train

conductor and brakeman for nearly a decade. He is hearing impaired and wears hearing

aids. There is no dispute that he has the requisite skill and experience to perform his job.

But Waldschmidt’s hearing impairment put him in the crosshairs of Union Pacific’s


                                              3
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 4 of 44




discriminatory policies. He passed his hearing test while wearing his hearing aids, which

is all that is required under the governing federal regulations. But he failed the exam while

wearing Union Pacific’s required hearing protection device. As a result, Union Pacific

refused to allow Waldschmidt to continue working.

       8.     Waldschmidt is hardly alone in facing such discriminatory treatment.

Proceedings in a parallel case, see Mlsna v. Union Pacific R.R. Co., 975 F.3d 629 (7th Cir.

2020), have revealed that Union Pacific discriminates broadly against its hearing-impaired

employees. Its policies are rigid and uniformly applied: Any hearing-impaired employee

who cannot pass his hearing exam with unaided hearing must pass the test while wearing

Union Pacific’s pre-selected hearing protection device. Any hearing-impaired employee

who fails that test is not permitted to continue working. By contrast, any non-hearing-

impaired employee who passes the test with unaided hearing is permitted to continue

working. Non-hearing-impaired employees are not required to pass a hearing test while

wearing hearing protection in order to be considered fit for duty. Union Pacific employs

more than 35,000 employees, including thousands of employees with hearing impairments.

The scope and breadth of Union Pacific’s discriminatory policies are enormous.

Waldschmidt therefore brings this case as a class action to remedy these unlawful policies.

       9.     On the merits, liability is clear: Union Pacific discriminated against

Waldschmidt on the basis of disability when it refused to re-certify him as a conductor and

removed him from service on the basis of Waldschmidt supposedly failing Union Pacific’s

hearing exam. Union Pacific’s hearing-exam protocol discriminates against hearing-

impaired employees, including Waldschmidt, for a whole host of reasons. The policy


                                             4
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 5 of 44




openly disfavors hearing-impaired employees: only employees who wear hearing aids are

required to meet the FRA’s acuity test while wearing hearing protection. Employees who

pass the test without hearing aids are not required to pass it while wearing hearing

protection. The policy also “limit[s]” and “classif[ies]” hearing-impaired employees,

including Waldschmidt, “in a way that adversely affects the opportunities or status of

such…employee because of the disability of such…employee,” 42 U.S.C. § 12112(b)(1),

“utilize[es] standards…that have the effect of discrimination on the basis of disability,” id.

§ 12112(b)(3), and “us[es] qualification standards, employment tests or other selection

criteria that screen out or tend to screen out an individual with a disability or a class of

individuals with disabilities,” id. § 12112(b)(6). For these reasons, Union Pacific has

violated the ADA in every instance where it has refused to certify (or decertified) as a

conductor or engineer, removed from service, or terminated any employee, including

Waldschmidt, who was able to pass the FRA’s hearing exam with or without hearing aids.

       10.    Union Pacific has also failed to accommodate Waldschmidt’s disability as

well as the disabilities of similarly situated employees. Both the governing railroad

regulations and ADA require railroads to offer employees a wide range of hearing

protection devices. Union Pacific has failed to do that, instead adopting a one-size-fits-all

approach for all of its hearing-impaired employees. The ADA requires more to

accommodate disabled workers.

       11.    Plaintiff Waldschimdt brings this case to put a stop to Union Pacific’s

discriminatory policies.




                                              5
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 6 of 44




                                            PARTIES

       12.     Plaintiff Charles Waldschimdt is an individual residing in Grand Junction,

Colorado.

       13.     Defendant Union Pacific is a railroad operating in 23 states across the

western two-thirds of the United States. D.E. 3 at 2. It is headquartered in Omaha, Nebraska.

Union Pacific employs more than 35,000 people.

                                     JURISDICTION

       14.     This Court has original jurisdiction over Waldschimdt’s Americans with

Disabilities Act claims under 28 U.S.C. § 1331.

       15.     Venue is proper under 28 U.S.C. § 1391 because Waldschimdt resided in the

District when he worked for Union Pacific, Union Pacific operates in the District, and the

illegal conduct occurred in the District.

                                     BACKGROUND

A.     Union Pacific Employed Waldschmidt, a Hearing-Impaired Employee, as a
       Train Conductor and Brakeman.

       16.     Waldschimdt was employed by Union Pacific as a train conductor and

brakeman.

       17.     Waldschimdt suffers from moderate hearing loss. He wears hearing aids and

his hearing loss is minimal when wearing his hearing aids.

       18.     Union Pacific hired Waldschimdt in 2012.




                                               6
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 7 of 44




       19.    Union Pacific was fully aware of Waldschimdt’s hearing impairment when

he was hired. There is no indication that Waldschimdt’s hearing has materially worsened

during his tenure at Union Pacific.

B.     Union Pacific’s Train Crew Job Description.

       20.    Union Pacific’s “generic” job description for train crew members explains

that the “basic purpose” of the position is to “[e]nsure safe, on-time/on-plan train operation

and movement in compliance with company and Federal rules and instructions.” Mlsna v.

Union Pacific R.R. Co., 3:18-cv-00037, D.E. 51-2 at 1 (W.D. Wis.).1 The job description

lists one-and-a-half pages of “accountabilities,” or tasks a train crew member must perform

on the job. D.E. 51-2 at 1–2. These tasks include, for example, operating locomotive

equipment through the use of remote-control devices, coupling air hoses, uncoupling cars,

“preparing written documentation,” “working and interacting with others,” and

“[m]onitoring the situation, environment, and gauges to gather information and take

appropriate action.” D.E. 51-2 at 1–2. The job description states that “[t]he statements in

this section are essential job functions that an employee must be able to perform with or

without reasonable accommodation in order to achieve the objectives of the job.” D.E. 51-

2 at 1–2.




1
 Unless otherwise indicated, all references to docket entries refer to the public docket in
Mlsna.


                                              7
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 8 of 44




         21.   In a separate section several pages later, the job description states that a train

crew member must “wear personal protective equipment such as…hearing protection

where the company requires.” D.E. 51-2 at 4.

C.       The FRA Maintains Regulations Governing Occupational Noise Standards
         and Engineer and Conductor Certification.

         22.   At the direction of Congress, the Federal Railroad Administration (“FRA”)

comprehensively regulates matters of health and safety in the railroad industry. Two FRA

regulations play a starring role in this case. The first establishes occupational noise

standards for railroads, including the use of hearing protection. The second requires

railroads to certify train engineers and conductors as fit for duty. That certification

requirement, in turn, requires engineers and conductors to pass a hearing exam. Because

the remaining facts require familiarity with these regulations, they are set forth in some

detail here.

         (1)   The FRA’s occupational noise standards.

         23.   The FRA has regulated locomotive noise levels since 1980. Occupational

Noise Exposure for Railroad Operating Employees, 71 Fed. Reg. 63,066, 63,068 (Oct. 27.

2006).

         24.   The FRA’s first such regulation provided that “the permissible exposure to a

continuous noise in a locomotive cab shall not exceed an eight-hour time-weighted average

of 90 dB(A), with a doubling rate of 5 dB(A).” 49 C.F.R. § 229.121(a) (1980). The same

regulation provided that “[e]xposure to continuous noise shall not exceed 115dB(A).” Id.

§ 229.121(c) (1980).



                                               8
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 9 of 44




       25.    Some of these terms require further explanation. “dB(A)” means “the sound

pressure level in decibels measured on the A-weighted scale.” 49 C.F.R. § 227.5. For the

sake of simplicity, this complaint will use the term “decibels” to mean “dB(A).” Because

the human ear can perceive a tremendous range of sounds, decibels are measured

logarithmically; every increase of 10 decibels represents a doubling of volume. Id. The

concepts of “time-weighted average” (abbreviated as “TWA”) and “doubling rate” (called

the “exchange rate” under the current regulations) work in tandem: every time the doubling

rate amount is added to the baseline decibels average, the allowable time exposure is cut

in half. Id. To illustrate, under the 1980 regulation, a train conductor could permissibly be

exposed to eight hours of sound averaging 90 decibels, four hours of sounds averaging 95

decibels, two hours of sound averaging 100 decibels, and so forth. 49 C.F.R. § 229.121(c)

(1980); 49 C.F.R. § 227.5; 49 C.F.R. Pt. 227, App. A.

       26.    The FRA revised and expanded its occupational noise standards in 2006,

drawing heavily from regulations issued by the Occupational Safety and Health

Administration (“OSHA”). 71 Fed. Reg. 63,066, 63,067. Aside from minor subsequent

amendments not relevant here, these revised regulations remain in effect today. Id. The

2006 regulations contain a set of mutually reinforcing requirements—all aimed at reducing

employees’ exposure to harmful levels of noise. Id. The new regulations set forth

“minimum Federal health and safety noise standards for locomotive cab occupants” but do

“not restrict a railroad…from adopting and enforcing additional or more stringent

requirements.” 49 C.F.R. § 227.1(b).

              (a)    Locomotive design and maintenance standards.


                                             9
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 10 of 44




      27.    The centerpiece of the revised regulations is a requirement that new

locomotives be designed, built, and maintained to meet strict new noise standards. That

regulation requires that “all locomotives of each design or model that are manufactured

after October 29, 2007, shall average less than or equal to 85 dB(A) ….” 49 C.F.R.

§ 229.121(a)(1). The regulations also prohibit railroads from “mak[ing] any alterations” to

locomotives to increase their average sound levels above established benchmarks and

require railroads to “maintain all pre-existing locomotives so that they do not reach

excessive noise levels.” Id. § 229.121(a)(2); 71 Fed. Reg. 63,076. As the FRA explained,

“since the early 1990s, the industry has taken delivery of thousands of newer locomotives

engineered to reduce noise levels.” 71 Fed. Reg. 63,072. “The cabs of most of these

locomotives provide an environment where, for the great majority of operating

circumstances, employees will not experience 8 hour TWA exposures approaching 90

dB(A)….” Id.

             (b)    Operational controls.

      28.    Building on these design and maintenance standards, the revised regulations

“encourage[] [railroads] to use noise operational controls” to reduce employees’ exposure

to excessive noise. 49 C.F.R. § 227.113. “Operational controls refer to efforts to limit

workers’ noise exposure by modifying workers’ schedules or locations or by modifying

the operating schedule of noisy machinery.” 71 Fed. Reg. 63,101. The FRA lists several

non-exhaustive examples of operational controls, including “placement of a newer (i.e.,

quieter) locomotive in the lead” of a train; “rotation of employees in and out of noisy

locomotives”; and “variation of [an] employee’s routes.” Operational controls are


                                            10
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 11 of 44




beneficial, according to the FRA, “because they help reduce the total daily noise exposure

of employees” and “take the burden off the employee to protect himself or herself” with

hearing protection. Id.

              (c)    Noise-monitoring and hearing-conservation programs.

       29.    The 2006 regulations for the first time required railroads to establish noise-

monitoring and hearing-conservation programs. 49 C.F.R. § 227.103.

       30.    The regulations governing noise monitoring require railroads to “take noise

measurements under typical operating conditions” using a sound level meter or noise

dosimeter. Id. § 227.103(c); 71 Fed. Reg. 63,088. In making those measurements, the

regulations require railroads to “use a sampling strategy that is designed to identify

employees for inclusion in the hearing conservation program and to enable the proper

selection of hearing protection.” 49 C.F.R. § 227.103(b)(1). Where factors such as “high

worker mobility, significant variations in sound level, or a significant component of

impulse noise make area monitoring generally inappropriate,” the regulations generally

require railroads to “use representative personal sampling to comply with the monitoring

requirements of this section.” Id. § 227.103(b)(2). “Representative personal sampling

means measurement of an employee’s noise exposure that is representative of the

exposures of other employees who operate similar equipment under similar conditions.”

Id. § 227.5. Although the FRA adopted a representative-sampling standard, the agency

made clear that railroads remain “free to employ continuous monitoring,” where each

discrete workspace is monitored on an ongoing basis. 71 Fed. Reg. 63,087.




                                            11
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 12 of 44




       31.    The regulations require railroads to administer a hearing-conservation

program for all employees exposed to noise at or above “an eight-hour time-weighted-

average sound level (TWA) of 85 dB(A).” 49 C.F.R. §§ 227.107, 227.5. Railroads must

provide these employees with free “audiometric testing”—hearing exams—at least once

every three years. Id. § 227.109(b), (f). The results of the first exam serve as a “baseline

audiogram”—essentially a snapshot in time of an employee’s hearing ability against which

future tests can be compared. Id. § 227.109(e).

              (d)    Hearing protection.

       32.    Finally, the 2006 regulations established several new requirements

governing the use of hearing protectors (or “HP”).

       33.    The regulations require railroads to “provide hearing protectors to

employees” covered by the railroad’s hearing-conservation program “at no cost

to…employee[s].” Id. § 227.115(a)(1) and (b). Railroads must must “provide training in

the use and care of all hearing protectors provided to employees,” “ensure proper initial

fitting,” “supervise the correct use of all hearing protectors,” and “replace hearing

protectors as necessary.” Id. § 227.115(a)(2), (5)–(6).

       34.    The regulations “require the use of hearing protectors” when certain

thresholds are met. Id. § 227.115(a). Employees who have not yet established a baseline

audiogram or whose hearing has significantly worsened must wear hearing protection if

they are exposed to sound levels equivalent to an 8-hour Time Weighted Average of 85

dB(A) or greater. Id. §§ 227.115(c), 227.5 (defining “Standard threshold shift,” the metric

for determining an actionable deterioration in hearing acuity). All other employees must


                                             12
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 13 of 44




“use…hearing protectors when [they are] exposed to sound levels equivalent to an 8-hour

TWA of 90 dB(A) or greater.” Id. § 227.115(d).

       35.      Railroads must “give employees the opportunity to select their hearing

protectors from a variety of suitable hearing protectors” including “devices with a range of

attenuation levels.” Id. § 227.115(a)(4). This provision “underscore[s] the importance of

railroads offering employees with sufficient options.” 71 Fed. Reg. 63,103. “When offering

hearing protectors, employers should offer employees several different types, whether ear

plugs, ear muffs, and/or electronic headsets. Within any given type, the employer should

offer several different designs and models.” Id. at 63,104. The regulations require a “range

of attenuation levels” because railroads must “evaluate hearing protector attenuation for

the specific noise environments in which the protector will be used.” 49 C.F.R.

§ 227.117(a). Hearing protectors need only return the employee to noise exposures below

the triggering threshold, “attenuat[ing] employee exposure to an 8-hour TWA of 90

decibels [or 85 decibels in the special cases described in the previous paragraph].” Id.

§ 227.117(b).

       36.      The FRA makes railroads responsible for evaluating hearing-protector

attenuation—in other words, determining how much sound a given pair of hearing

protectors blocks—but gives them a wide range of options to make that determination. See

id. § 227.117(a); 71 Fed. Reg. 63,072. As a starting point, the FRA defines “hearing

protector” broadly, as “any device or material, which is capable of being worn on the head,

covering the ear canal or inserted in the ear canal; is designed wholly or in part to reduce

the level of sound entering the ear; and has a scientifically accepted indicator of its noise


                                             13
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 14 of 44




reduction value.” 49 C.F.R. § 227.5. That last clause—“scientifically accepted indicator of

its noise reduction value”—is important. During the rulemaking, several stakeholders

urged the FRA to mandate the “use [of] a specific indicator, the Noise Reduction Rating

([abbreviated as] NRR).” 71 Fed. Reg. 63,083. The FRA rejected using the Noise

Reduction Rating as the sole permissible indicator. Id. The FRA expressed concern that

limiting the definition to a single standard “would prevent the industry from availing

themselves of advances in science and technology.” Id. The FRA also found it

inappropriate to adopt the Noise Reduction Rating standard because “there are several

possible indicators that FRA could use and…there is not widespread public support for any

particular one.” Id. The Association of American Railroads—Union Pacific’s industry

group—also opposed using the Noise Reduction Rating as the solely accepted benchmark:

      The [Association of American Railroads] wrote that railroads should not be
      limited to the [Noise Reduction Rating] for evaluating [hearing protectors]
      attenuation, because it does not provide the flexibility to employ current
      science. The [Association of American Railroads] explained that there is
      current technology, such as in-the-ear microphones, which measure actual
      attenuation, and that technology would not be available if railroads were
      limited only to the [Noise Reduction Rating].

Id.

      37.    The FRA’s regulation on evaluating hearing-protector attenuation is also

framed broadly. That regulation “directs that a railroad shall use one of” three evaluation

methods: “derating by type, Method B from ANSI [American National Standards Institute]

S12.6-1997…, [or] objective measurement.” Id. at 63,104; 49 C.F.R. § 227.117(a); id. Pt.

227, App. B. The FRA had originally proposed adopting the methods used in OSHA’s

regulations: the Noise Reduction Rating (NRR) and the National Institute for Occupational


                                            14
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 15 of 44




Safety and Health (NIOSH) methods #1, #2, and #3. 71 Fed. Reg. 63,104. The FRA

rejected these metrics and adopted the three it did as better suited to the railroad industry.

Id. at 63,104–05. Only the first-listed method—derating by type—even mentions the Noise

Reduction Rating. 49 C.F.R. Pt. 227, App. B. Of the three available methods, objective

measurement—where the evaluator “[u]ses actual measurements of the level of noise

exposure…inside the hearing protector when the employee wears the hearing protector in

the actual work environment”—is the most accurate. 71 Fed. Reg. 63,105.

       38.    The regulations and FRA guidance broadly discourage railroads from

mandating the use of hearing protection any more than necessary.

       39.    Section 227.103(e) provides that, “in administering the monitoring program,

a railroad shall take into consideration the identification of work environments where the

use of hearing protectors may be omitted.” 49 C.F.R. § 227.103(e). “The purpose of this

provision is to ensure that railroads do not excessively rely on reflexive use of hearing

protectors when structuring their hearing conservation programs.” 71 Fed. Reg. 63,088.

Section 227.103(e) requires railroads to use the information gleaned from their noise-

monitoring programs to “determine general categories of work assignments that require

hearing protectors and those that do not.” Id. “Examples of situations where hearing

protection may be omitted include…‘[g]round’ assignments where employees…have

limited exposure to loud and persistent noise sources such as locomotives” and “[c]abs

designed for sound reduction.” Id. As the FRA recognized in 2006, “over the past decade

and a half, the locomotive fleet has come to be dominated by cabs that are sufficiently




                                             15
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 16 of 44




quieter such that hearing protection is not required under most conditions of operation.” Id.

at 63,076.

       40.    The FRA has repeatedly emphasized that “several benefits…accrue when

employees refrain from over-using hearing protectors.” Id. Working without hearing

protection “maximiz[es] the availability of auditory cues…which results in improved

personal safety.” Id. In addition, “[o]verprotection can erode compliance.” Id. When

employees are “instructed to wear HP at all times and in all circumstances, it creates the

impression for the employee that the HP requirement is just a pro forma requirement, not

part of a larger program designed to protect their hearing. With that mindset, the employee

is less likely to wear HP.” Id.

       41.    Other regulatory provisions reinforce these same goals. Section

227.115(a)(4) requires railroads to “give employees the opportunity to select their hearing

protectors from a variety of suitable hearing protectors” including “devices with a range of

attenuation levels.” 49 C.F.R. § 227.115(a)(4). Section 227.115(a)(3) provides that

“[w]hen offering hearing protectors, a railroad shall consider an employee’s ability to

understand and respond to voice radio communications and audible warnings.” Id. §

227.115(a)(3). These requirements address the “FRA’s concern that the overuse of hearing

protection may be counter-productive, especially for employees with existing hearing

loss.” 71 Fed. Reg. 63,102. “In addition to offering devices with high attenuation, railroads

should offer devices with low or moderate attenuation.” Id. at 63,104. “[A]n employer

should provide HP types with ranges that are sufficient to protect the employee from the

level of noise expected but still permit the employee to communicate effectively for the


                                             16
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 17 of 44




job.” Id. For example, an employee “who is exposed to a TWA of 85 or 86 dB(A),”—the

minimum possible threshold for required hearing protection—“should not wear HP that

provides 30 dB in noise reduction, because that will reduce the employee’s hearing ability

and thus the employee’s ability to listen and communicate in the cab.” Id. at 63,102.

      (2)      The FRA’s engineer- and conductor-certification rules.

      42.      Congress has also mandated rules for certifying locomotive engineers and

conductors.2

      43.      The FRA first adopted rules for certifying engineers in 1991. Qualifications

for Locomotive Engineers, 56 Fed. Reg. 28228-01 (June 19, 1991). The goal of the

certification rule was to set out minimum qualification standards for locomotive engineers.

Id.

      44.      Relevant here, in order to be certified as an engineer, a person:

      shall have hearing acuity that meets or exceeds the following thresholds
      when tested by use of an audiometric device (calibrated to American
      National Standard Specification for Audiometers, S3.6-1969): the person
      does not have an average hearing loss in the better ear greater than 40
      decibels at 500Hz, 1,000 Hz, and 2,000 Hz with or without use of a hearing
      aid.

49 C.F.R. § 240.121(d). A person who fails this hearing test may still be certified as a

conductor, however, with or without “special restrictions,” “[i]f, after consultation with

one of the railroad's designated supervisors of locomotive engineers, the medical examiner


2
  Conductors and locomotive engineers are separate and distinct jobs in the railroad
industry. A conductor is defined as a “crewmember in charge of a ‘train or yard crew.’” 49
C.F.R. § 242.7. A locomotive engineer is generally defined as a “person who moves a
locomotive.” 49 C.F.R. § 240.7.


                                             17
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 18 of 44




concludes that… the person has the ability to safely operate a locomotive.” Id. §

240.121(e).

        45.   At Congress’ direction, the FRA issued new regulations, effective in 2012,

requiring railroads to implement a program for certifying conductors. Conductor

Certification, 76 Fed. Reg. 69,802 (Nov. 9, 2011).

        46.   The new rule “prescribes minimum Federal safety standards for the

eligibility, training, testing, certification and monitoring of all [covered] conductors.” 49

C.F.R. § 242.1(b). Its purpose is “to ensure that only those persons who meet minimum

Federal safety standards serve as conductors.” Id. § 242.1(a).

        47.   The conductor-certification rule was modeled after the engineer-certification

rule adopted by the FRA in 1991. 76 Fed. Reg. 69,802; 56 Fed. Reg. 28228-01.

        48.   Most relevant here, the new conductor regulations require that a person pass

a hearing exam to be certified as a conductor. The rule governing hearing exams provides

that:

        [E]ach person shall have a hearing test or audiogram that shows the person’s
        hearing acuity meets or exceeds the following thresholds: The person does
        not have an average hearing loss in the better ear greater than 40 decibels
        with or without the use of a hearing aid, at 500 Hz, 1,000 Hz, and 2,000 Hz.

Id. § 242.117(i) (emphasis added). A person who fails this hearing test may still be certified

as a conductor, however, with or without “special restrictions,” “[i]f, after consultation with

a railroad officer, the medical examiner concludes that…the person has the ability to safely

perform as a conductor.” Id. § 242.117(j); see also id. § 242.117(c)(2).




                                              18
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 19 of 44




       49.    The standards governing hearing acuity for locomotive engineers and

conductors are the same. And nothing in the engineer-certification or conductor-

certification regulations or the FRA’s implementing guidance suggests that conductors

who may be required to wear hearing protection must meet the hearing-acuity thresholds

set forth in Sections 240.121(d) or 242.117(i) while wearing hearing protection. See

generally 49 C.F.R. Pt. 240; Pt. 242; 56 Fed. Reg. 28228, 28,228-28,276; 76 Fed. Reg.

69,802, 69,802–66. The hearing-acuity regulations simply require meeting the stated

thresholds “with or without the use of a hearing aid.” 49 C.F.R. § 240.121(d); 49 C.F.R. §

242.117(i).

       50.    The FRA’s engineer-certification and conductor-certification regulations

require railroads to put any adverse certification decisions in writing and set forth “the basis

for [the] denial decision.” Id. § 240.219(c); id. § 242.401(c). The aggrieved employee “may

petition the [FRA] to review the railroad’s decision.” Id. § 240.401(a); id. § 242.501(a).

The FRA then “determine[s] whether the denial or revocation of certification or

recertification was improper under this regulation…and grant[s] or den[ies] the petition

accordingly.” Id. § 240.405(f); id. § 242.505(k).

D.     Union Pacific Adopts a Hearing Protection Policy that Is More Stringent than
       Required by the FRA Regulations.

       51.    Union Pacific has adopted a hearing-protection policy that is far more

stringent than—and in some cases directly contradicts—the FRA’s standards.

       52.    Despite the FRA’s admonition that railroads should not “excessively rely on

reflexive use of hearing protectors when structuring their hearing conservation programs,”



                                              19
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 20 of 44




71 Fed. Reg. 63,088, Union Pacific formally requires all conductors to wear hearing

protection. D.E. 51-5 at 3; 51-9 at 3. Union Pacific also requires all employees, including

conductors, “to wear approved hearing protection in identified hearing protection areas”

demarcated by signs and whenever they are within 150 feet of a locomotive, unless they

are inside the cab with the doors and windows closed. D.E. 51-6 at 1, 3, 6.

       53.    In support of its more-stringent policy, Union Pacific claims it engaged in

“representative sampling designed to measure a conductor’s noise exposure” as “required

by the FRA,” and learned that 13 percent (22 of 172) of “thru-freight” conductors and 7

percent (6 of 91) of “local” conductors were exposed to an 8-hour Time Weighted Average

of over 90 decibels. D.E. 51 at 7. Based on this data, Union Pacific claims that, even now,

conductors are “certain to encounter” excessive noise.

       54.    Union Pacific’s claim is baseless, and its use of statistical evidence is highly

misleading. The noise-sampling evidence gathered by Union Pacific consists of records of

average noise exposure from five different railroads during a period spanning from 1980

to 2017. D.E. 53-5 at 1; 53-6 at 1 (the “Lavg” column contains the relevant Time Weighted

Average figures). The inclusion of old data is particularly problematic because, as

previously discussed, the FRA mandated the use of quieter locomotives beginning in 2007

and railroads voluntarily began “tak[ing] delivery of thousands of newer locomotives

engineered to reduce noise levels” in the 1990s. 49 C.F.R. § 229.121(a)(1); 71 Fed. Reg.

63,072. For example, Union Pacific highlighted the fact that one conductor in the sample

was exposed to an 8-hour Time Weighted Average of 97 decibels—the highest measured

noise dose in the sample. D.E. 51 at 7. But this measurement was taken in 1991. D.E. 53-


                                             20
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 21 of 44




5 at 1. Conversely, inclusion of data from other railroads is hardly relevant and contravenes

the FRA’s requirement that railroads do their own sampling. 49 C.F.R. § 227.103(b)(2).

       55.    The relevant data collected by Union Pacific tells a dramatically different

story. Looking exclusively at measurements taken on or after February 26, 2007 (the date

the FRA regulations mandating sampling took effect) by Union Pacific (not other

railroads), zero percent (0 of 64) of “thru-freight” conductors were exposed to an 8-hour

Time Weighted Average of 90 decibels or greater. D.E. 53-5 at 1. In fact, all but one of the

measurements exceeding the 90-decibel threshold were taken in the 1980s and 90s. D.E.

53-5 at 1. Even examining all of the thru-freight conductor data (for all railroads) shows

that out of 172 readings, 22 recorded an 8-hour TWA of 90 or greater. Twenty-one of these

samples were taken between 1988 and 1992. The single most recent measurement meeting

or exceeding the 90-decibel threshold was taken in 2001. D.E. 53-5 at 1. Conversely, only

3.5 percent (2 of 56) of local conductors employed by Union Pacific were exposed to an 8-

hour Time Weighted Average of 90 decibels or greater. D.E. 53-6 at 1. And those two

measurements revealed noise levels at 91 decibels—just above the 90 decibel threshold—

over a very short period of time. Even these measurements are no evidence of excessive

noise. Under the governing regulations, an average sound level of 91 decibels is permitted

for a full seven hours. See 49 C.F.R. 227 Appendix A, Table A-2.

       56.    The complete absence of evidence supporting Union Pacific’s claim that its

employees are currently exposed to noise exceeding the legal threshold aligns perfectly

with the FRA’s observation in 2006 that “the locomotive fleet has come to be dominated

by cabs that are sufficiently quieter such that hearing protection is not required under most


                                             21
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 22 of 44




conditions of operation.” 71 Fed. Reg. 63,076. As the Seventh Circuit bluntly observed,

the decades-old data showing exposures to excessive noise is “not relevant.” Mlsna v.

Union Pacific R.R. Co., 975 F.3d 629, 635 (7th Cir. 2020). On the contrary, “[t]he data

show no dangerous noise levels to which [conductors were] exposed” during the relevant

timeframe. Id.

       57.    Despite Union Pacific’s formal policy broadly requiring hearing protection,

the practice among employees on the ground is another matter. Union Pacific’s hearing

protection rules are not stringently enforced.

E.     Union Pacific Adopts a Hearing-Testing Policy that Is Inconsistent with the
       FRA Regulations.

       58.    Union Pacific has also adopted an overbroad and, at times, outright

discriminatory hearing-exam policy.

       59.    Despite the fact that the FRA’s hearing-acuity requirements only apply to

locomotive engineers and conductors, Union Pacific applies the hearing-acuity rules more

broadly to all train and engine employees, including brakemen, switchmen, firemen, and

other similar railroad employees. In other words, Union Pacific will disqualify any

employee who has “an average hearing loss in the better ear greater than 40 decibels.” 49

C.F.R. § 240.121(d); id. § 242.117(i).

       60.    In the main, however, Union Pacific applies the FRA’s acuity standards in a

highly distorted and discriminatory manner.

       61.    Union Pacific requires all train employees (including those with hearing

impairments) to take a hearing test without hearing aids. D.E. 58-2 at 3. If the test subject



                                             22
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 23 of 44




satisfies the FRA’s threshold—that is, “[t]he person does not have an average hearing loss

in the better ear greater than 40 decibels…at 500 Hz, 1,000 Hz, and 2,000 Hz”—he passes.

Id. No further testing is required. Id.

       62.    Union Pacific enforces a different requirement on hearing-impaired

employees. Per Union Pacific’s policy, a conductor who satisfies the FRA’s hearing-acuity

threshold while wearing hearing aids does not pass the exam and cannot be certified as a

conductor or an engineer. D.E. 51-5 at 4; 58-2 at 3. In order to pass, Union Pacific requires

hearing-impaired employees to satisfy the FRA’s hearing-acuity threshold while wearing

hearing protection and without hearing aids. D.E. 51-5 at 4; 58-2 at 3. Union Pacific

mandates the use of a single-hearing protection device for all hearing-impaired conductors:

the “Pro Ears – Gold” device. D.E. 51-5 at 4. The Pro Ears – Gold device is an Amplified

Hearing Protection Device (or “AHPD”), an electronic ear-muff style hearing protector

with an external microphone and internal speaker designed to “amplif[y] ambient sound

but block[] noise over 85 decibels.” D.E. 53-1 at 3. The device is marketed to hunters and

“makes no mention of its appropriateness for use by individuals with [a] hearing

impairment.” D.E. 48 at 4. Union Pacific’s policies prohibit wearing hearing aids

underneath either amplified hearing-protection devices or standard earmuff-style hearing

protectors. D.E. 51-5 at 5. Thus, under Union Pacific’s policies, a hearing-impaired

employee is deemed to have passed his hearing exam, and is therefore eligible for

certification as a conductor, only if he satisfies the FRA’s hearing-acuity threshold while

wearing the Pro Ears – Gold device. D.E. 53-1 at 4; 58-2 at 3. Cumulatively, these policies




                                             23
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 24 of 44




produce a startling result: Union Pacific flatly prohibits hearing-impaired employees from

wearing hearing aids on the job.

       63.    Union Pacific’s hearing-exam policy for hearing-impaired employees

contravenes the FRA regulations in several important respects. It wrongly assumes that

hearing-impaired employees cannot pass the FRA-mandated hearing exam while wearing

hearing aids but not hearing protection. See 49 C.F.R. § 242.117(i). It prohibits hearing-

impaired employees from wearing hearing protectors over hearing aids, which the

regulations permit. Id. § 227.115(a)(4). Union Pacific’s requirement that all hearing-

impaired employees use a single pre-approved device runs afoul of its obligation to “give

employees the opportunity to select their hearing protectors from a variety of suitable

hearing protectors.” Id. Indeed, railroads should “offer employees several different types,

whether ear plugs, ear muffs, and/or electronic headsets. Within any given type, the

employer should offer several different designs and models.” 71 Fed. Reg. 63,104

(emphasis added). Union Pacific’s policy also fails to provide hearing-impaired employees

with a “range of attenuation levels” to best accommodate “the specific noise environments

in which the protector will be used.” 49 C.F.R. § 227.117(a). Union Pacific’s Pro Ears –

Gold device has an attenuation rating of 30 decibels—on the very high end of the

attenuation scale. D.E. 51-5 at 4. But as the FRA has cautioned, attenuation overkill is bad:

an employee whose work environment is right at the threshold for requiring hearing

protection should not wear high-attenuation hearing protectors. 71 Fed. Reg. 63,102; 49

C.F.R. § 227.117(a).




                                             24
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 25 of 44




       64.    Union Pacific’s testing regime also flatly discriminates against hearing-

impaired employees. Only hearing-impaired employees are required to meet the FRA’s

hearing-acuity threshold while wearing hearing protection. D.E. 58-2 at 3. An employee

who passes the exam without hearing aids—even barely passes—is not then required to

meet the FRA’s hearing-acuity threshold while wearing hearing protection. D.E. 58-2 at 3.

Under Union Pacific’s policies, only hearing-impaired employees must do so. D.E. 58-2 at

3. Union Pacific’s testing policy is not a neutral, uniform protocol that disparately impacts

hearing-impaired employees (although such a policy would still be problematic); Union

Pacific’s testing policy facially discriminates against hearing-impaired employees.

       65.    Indeed, Union Pacific’s policy actually ensures that some employees who

pass Union Pacific’s test will have greater hearing loss on the job compared to the disabled

employees who fail. Consider two hypothetical employees to drive the point home. Smith

wears hearing aids. With his hearing aids in, he has no hearing loss. Without hearing aids,

his “average hearing loss in the better ear” is 41 decibels—just shy of meeting the FRA

acuity threshold. While wearing standard earmuffs and hearing aids, Smith’s average

hearing loss in the better ear is 30 decibels. While wearing Union Pacific’s approved Pro

Ears Gold device, his average hearing loss in the better ear is 56 decibels. Union Pacific

will not certify Smith. Now consider Jones. Jones does not wear hearing aids, but he does

have some mild hearing loss: his “average hearing loss in the better ear” is 39 decibels—

just good enough to meet the FRA acuity threshold. When Jones wears the same standard

earmuffs as Smith, however, his hearing is attenuated an additional 30 decibels: his

“average hearing loss in the better ear” is now 69 decibels. Union Pacific will certify


                                             25
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 26 of 44




Jones—the employee whose hearing loss while wearing hearing protection is far worse

than Smith’s.

       66.      This is wildly discriminatory. If Union Pacific in fact believed it was

essential for employees to meet the FRA standards while wearing hearing protection,

Union Pacific would require all employees to undergo auditory testing with hearing

protection to ensure that they can do so. But it does not. Instead, Union Pacific assumes

that nondisabled employees are good enough while setting up disabled employees to fail

by forcing them to undergo testing with a device that often makes their hearing worse.

F.    Waldschmidt Undergoes Testing Under Union Pacific’s Hearing-Testing
      Policy.

       67.      April 23, 2018, Waldschmidt sat for his required hearing exam.

      68.       Waldschmidt was first tested without his hearing aids and without hearing

protection. As expected, Waldschmidt did not meet the FRA’s hearing-acuity threshold.

The test showed that Waldschmidt had an average hearing loss of 53.3 decibels. That result,

however, revealed no material deterioration in Waldschmidt’s hearing ability when

compared to his prior exam results. The FRA’s hearing-protection regulations attach

significance to this fact. Recall that employees whose hearing has significantly worsened

(as defined in the regulations) must wear hearing protection if they are exposed to sound

levels equivalent to an 8-hour Time Weighted Average of 85 dB(A) or greater. Id. §§

227.115(c), 227.5. All other employees must “use…hearing protectors when [they are]

exposed to sound levels equivalent to an 8-hour TWA of 90 dB(A) or greater.” Id. §

227.115(d). Waldschmidt’s test results placed him firmly in the second category.



                                             26
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 27 of 44




       69.    Waldschmidt was tested again on June 15, 2018. Without his hearing aids,

Waldschmidt scored similarly: he had an average hearing loss in his better ear of 48.3

decibels. Waldschmidt was then tested with his hearing aids but without hearing protection.

Under that scenario, Waldschmidt passed the test with an average loss of 26.6 decibels,

easily meeting the FRA’s hearing-acuity threshold.

       70.    Waldschmidt was then tested under two additional scenarios: (1) without

hearing aids but wearing an amplified hearing-protection device (a set of Howard Leight

AHPDs) with the volume turned off, and (2) without hearing aids but wearing the same

amplified hearing-protection device with the volume turned all the way up. Waldschmidt

failed to meet the FRA’s hearing-acuity threshold under either scenario. With the device

turned on, his hearing loss was 51.6 decibels—about the same as his unaided hearing.

       71.    Immediately after these tests, Union Pacific removed Waldschmidt from

service and “initiated a fitness-for-duty determination.”

       72.    Waldschmidt visited an audiologist on July 2, 2018. The audiologist tested

Waldschmidt under the same four scenarios as the prior test: (1) without his hearing aids

and without hearing protection, (2) with his hearing aids but without hearing protection,

(3) without hearing aids and wearing an amplified hearing-protection device with the

volume turned off, and (4) without hearing aids and wearing the amplified hearing-

protection device with the volume turned all the way up. The only difference: in this round

of testing, Waldschmidt wore the Pro Ears – Gold device as the amplified hearing-

protection device.




                                             27
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 28 of 44




       73.    Waldschmidt’s results were the same. He met the FRA’s hearing-acuity

threshold while wearing his hearing aids but failed to meet the FRA’s hearing-acuity

threshold under the other three testing scenarios. While wearing the Pro Ears – Gold device

with the device turned on, Waldschmidt had an average hearing loss of 48.3 decibels.

       74.    Based on these test results, Union Pacific concluded that Waldschmidt could

not be certified as a conductor. He was prohibited from working for Union Pacific for over

a year. In April 2019, Waldschmidt was able to meet—barely—the FRA’s acuity threshold

while wearing he Pro Ears Gold device. As indicated above, Waldschmidt’s hearing puts

him very close to the 40 decibel threshold, and on this occasion, he was able to pass. Union

Pacific accordingly allowed him to resume his duties. But in 2020, Waldschmidt once again

failed to meet the FRA’s acuity threshold while wearing the Pro Ears device. And once

again, he was removed from duty. He remains off the job to this day.

G.     Waldschmidt Performed the Essential Functions of His Job.

       75.    Waldschmidt has always been able to perform the essential functions of his

job as a conductor and brakeman. His disability has not impaired his ability to do his job

and he has excelled at his work.

       76.    Wearing hearing protection in every circumstance covered by Union

Pacific’s policies is a non-essential function. Wearing hearing protection is an essential

function only when required by the FRA’s regulations. And there is no evidentiary basis to

conclude that the FRA regulations required Waldschmidt to use hearing protection.

       77.    A number of factors support the conclusion that Union Pacific’s more

stringent hearing-protection standards are non-essential functions. A train employee’s


                                            28
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 29 of 44




position would not be fundamentally altered if hearing protection were required by Union

Pacific only when mandated by the FRA regulations. Indeed, a reasonable observer

watching a conductor or engineer do his job would likely perceive no difference.

       78.    Union Pacific’s job description supports the same conclusion. The job

description lists one-and-a-half pages of tasks that are explicitly labeled as “essential job

functions.” D.E. 51-2 at 1–2. The job description’s requirement that conductors “wear

personal protective equipment such as…hearing protection where the company requires”

appears several pages later and without any such label. D.E. 51-2 at 4.

       79.    Evidence of the employer’s actual practices in the workplace further supports

the same point. Although Waldschmidt wore hearing protection from time to time, Union

Pacific’s broad policies were never enforced as written.

       80.    The FRA’s regulations themselves amount to powerful evidence that they

represent the essential requirements of wearing hearing protection. The agency’s expertise

in railroad safety and careful science-based approach in rulemaking illustrate that

employees may safely perform their jobs without hearing protection when not required.

This regulatory judgment strongly suggests that any additional requirements imposed by

railroads are non-essential functions under the ADA.

       81.    Because the FRA’s hearing-protection standards—and not Union Pacific’s

more stringent policies—capture the essential functions of the job, it follows that wearing

hearing protection was not an essential function of Waldschmidt’s job because there is no

evidence that he was exposed to levels of noise sufficient to trigger the FRA’s hearing-

protection requirement.


                                             29
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 30 of 44




       82.    Waldschmidt’s argument is grounded in the FRA standards, which require

hearing protection only “when an employee is exposed to sound levels equivalent to an 8-

hour TWA of 90db(A) or greater.” 49 C.F.R. § 227.115(d). There is no evidence that

Waldschmidt or other similarly situated employees were ever exposed to such sound levels.

While the FRA regulations mandate sampling, railroads remain “free to employ continuous

monitoring,” where each discrete workspace is monitored on an ongoing basis. 71 Fed.

Reg. 63,087. There is no evidence that Union Pacific has ever done this.

       83.    The linchpin of Union Pacific’s argument is the sampling data that it claims

shows that conductors and similarly situated employees are sometimes exposed to noise

levels meeting or exceeding an 8-hour Time Weighted Average of 90db(A). But Union

Pacific’s own evidence utterly fails to substantiate its claim. Samples of Union Pacific thru-

freight conductors taken between 2007 and 2017 show that zero percent (0 of 64) of thru-

freight conductors were exposed to an 8-hour Time Weighted Average of 90 decibels or

greater. D.E. 53-5 at 1. The single most recent measurement meeting or exceeding the 90-

decibel threshold was taken in 2001—the rest were taken in the 1980s and 90s. D.E. 53-5

at 1. The same is true for local conductors, who Union Pacific’s own data confirm were

not exposed to excessive noise. The stark differences between the older and newer samples

make perfect sense in light of the FRA’s mandated use of quieter locomotives beginning

in 2007 and railroads’ voluntary purchase “of thousands of newer locomotives engineered

to reduce noise levels” starting in the 1990s. 49 C.F.R. § 229.121(a)(1); 71 Fed. Reg.

63,072.




                                             30
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 31 of 44




       84.     There is a complete absence of evidence supporting the claim that

Waldschmidt was exposed to noise levels meeting or exceeding an 8-hour TWA of

90db(A).

       85.     Similarly, it is not an essential function of train employees’ positions to pass

the FRA’s hearing acuity test while wearing hearing protection.

       86.     Union Pacific has “consistently articulated that it [cannot] certify [conductors

when they do] not meet FRA minimum standards when wearing mandatory, approved

hearing protection.” D.E. 51 at 36. But Union Pacific’s position rests upon a gross

misinterpretation of the governing regulations.

       87.     Most obviously, the plain text of the governing regulation makes no mention

of wearing hearing protection. The hearing test must show, without qualification, that

“[t]he person does not have an average hearing loss in the better ear greater than 40 decibels

with or without the use of a hearing aid, at 500 Hz, 1,000 Hz, and 2,000 Hz.” 49 C.F.R. §

242.117(i) (emphasis added); id. § 240.121(d). Had the FRA wished to require testing with

hearing protectors, it certainly would have said so directly. See Mlsna, 975 F.3d at 636 (“If

the hearing acuity regulation was meant to require hearing protection, it could have said

so, but it does not.”).

       88.     Other indicia of the FRA’s intent support the same result. The FRA’s

conductor-certification regulation was adopted in 2011—five years after the FRA issued

its comprehensive occupational-noise standards for railroads, including the use of hearing

protection. The FRA knew in 2011 that some railroad employees may be required to wear




                                              31
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 32 of 44




hearing protection. Yet it adopted a hearing-test regime that makes no mention of hearing

protection. See generally 49 C.F.R. Pt. 242; 76 Fed. Reg. 69,802, 69,802–66.

       89.    Union Pacific’s contrary claim is principally based on a practical argument:

if an employee is required to both pass a hearing exam and wear hearing protection (which

Waldschmidt disputes, but here is assumed), then of course he must pass the hearing exam

while wearing hearing protection. If he can’t meet the acuity thresholds under all possible

circumstances then he can’t hear well enough to do the job. But this argument contains a

flawed premise: the assumption that the FRA’s hearing-acuity standards represent the

actual physical minimum requirement for hearing under any circumstances in the

conductor position. The opposite premise is stronger: that the FRA’s hearing-acuity

threshold represents an ability level that would permit someone to work as a conductor

under a variety of circumstances—including with or without hearing protection.

       90.    Under the FRA regulations, the potential use of hearing protection is fully

baked into the FRA’s hearing-acuity testing standard. The FRA standard requires hearing

loss of no greater than 40 decibels in the better ear. 49 C.F.R. § 242.117(i); id. § 240.121(d).

A hearing loss of 40 decibels is considered “mild.” See JG Clark, Uses and Abuses of

Hearing Loss Classification, 493–500 (1981). As hearing deteriorates further, it is

classified progressively as “moderate,” “moderate severe,” “severe,” and “profound.” Id.

It is not unreasonable to assume that someone with normal hearing or mild hearing loss

could safely attenuate his hearing a little further with hearing protectors and still safely

perform as a conductor.




                                              32
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 33 of 44




       91.    The FRA fully agrees with Waldschmidt’s interpretation of the hearing-

acuity regulation. Waldschmidt did not challenge Union Pacific’s refusal to recertify him

as a conductor before the FRA. But Mark Mlsna—the plaintiff in the Mlsna case—did.

Mlsna’s appeal was successful. The FRA reversed Union Pacific’s decision to revoke

Mlsna’s conductor certification. D.E. 106. The FRA’s opinion was unsparing and blunt,

explaining that Union Pacific’s claim that hearing-impaired employees must meet the

FRA’s acuity thresholds while wearing hearing protection was based on “flagrant

misrepresentations” of the FRA’s hearing-test requirements. D.E. 106 at 4. The regulations,

the FRA held, “permit[] the hearing standard set forth in 49 C.F.R. § 242.117(i) to be met

‘with or without use of a hearing aid.’” Id. Nothing more is required. Id.

       92.    But even if Union Pacific’s creative interpretation of the hearing-protection

and hearing-acuity regulations were correct, it would still face a big problem. Union

Pacific’s hearing-exam protocol is discriminatory. Union Pacific’s claimed requirement

that hearing-impaired employees must meet the FRA’s hearing-acuity standards while

wearing hearing protection cannot be an essential function because Union Pacific does not

impose the same requirement on non-hearing-impaired employees. D.E. 58-2 at 3. Union

Pacific cannot credibly claim that a requirement it does not impose on the vast majority of

its workforce is in fact essential.

       93.    Waldschmidt was qualified to continue working as a train conductor and

brakeman. He passed his hearing exam. He can do the job without wearing hearing

protection. He can do the job while wearing hearing protectors. And he can do the job

wearing any number of AHPDs that are on the market. Any of these modest


                                            33
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 34 of 44




accommodations is reasonable; and none would remove any essential functions from his

role.

G.      Waldschmidt Asks for a Reasonable Accommodation.

        94.   After he was removed from service, Waldschmidt asked for reasonable

accommodations. During his entire tenure at Union Pacific, Waldschmidt had used a

hearing protection device manufactured by Howard Leight. He explained that he could

simply continue using that device.

        95.   Union Pacific was unmoved. As discussed above, Union Pacific requires all

hearing-impaired employees to use a single device—the Pro Ears Gold—that was selected

by Union Pacific. Waldschmidt explained that this was crazy: no employer in its right mind

would require all vision-impaired employees to use the same model of glasses. But Union

Pacific did not relent.

        96.   Union Pacific’s insistence that all hearing-impaired employees use a single

company-approved device is based on a cascading series of arbitrary and illegal company

policies. First, as already discussed, Union Pacific required all hearing-impaired employees

to be able to meet the FRA’s acuity thresholds while wearing the device. This policy ruled

out a wide range of other devices. Second, Union Pacific prohibited the use of any device

Where the manufacturer did not publish a noise reduction rating (or “NRR”). D.E. 60 at 3–

4; 64 at 20. The is excuse was equally unfounded. The governing FRA regulations do not

require a noise reduction rating as a prerequisite to evaluating and using hearing

protectors—they explicitly rejected calls to require it. In fact, Union Pacific’s own

lobbying group, the Association of American Railroads, successfully lobbied against


                                            34
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 35 of 44




requiring the use of the NRR to evaluate hearing protection. Third, Union Pacific prohibits

custom earplugs because it claims that “the quality of the custom mold can be highly

variable,” and that “without a noise reduction rating Union Pacific cannot determine the

level of protection, which it considers a safety hazard for employees.” D.E. 60 at 3–4. This

is false as well: custom in-ear earplugs are actually more reliable on average than over-the-

ear devices.

       97.      Without these arbitrary restrictions, there are in fact many kinds of hearing

protectors available on the market that allow hearing-impaired employees to safely perform

their jobs.

       98.      No one at Union Pacific took any additional steps to explore possible

reasonable accommodations for Waldschmidt. He described the process as akin to talking

to a brick wall.

H.     Waldschmidt’s Termination Was Part of a Broad Pattern of Discrimination by
       Union Pacific Against Disabled Employees.

       99.      Union Pacific’s discriminatory policies and refusal to accommodate

employees in good faith are part of a larger campaign to rid itself of employees with

disabilities.

       100.     Union Pacific’s workforce is unionized, meaning it cannot reduce its

workforce without furloughing its newest workers, many of whom Union Pacific’s

managers know will then seek employment elsewhere. By getting rid of its employees with

disabilities, Union Pacific is able reduce its workforce without furloughing its newest—

and often lowest-paid—employees.



                                              35
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 36 of 44




      101.   Employees with disabilities—like Waldschmidt —are likely to have higher

associated medical costs. Union Pacific is self-insured. By eliminating employees with

disabilities, Union Pacific reduces the amount it must pay for employees’ medical

expenses.

I.    Waldschmidt Exhausted His Administrative Remedies.

      102.   In October of 2019, Waldschmidt filed a charge with the Equal Employment

Opportunity Commission.

      103.   Waldschmidt received his “Right to Sue” letter from the Equal Employment

Opportunity Commission, which was issued on September 29, 2020.

                          CLASS ACTION ALLEGATIONS

      104.   Plaintiff Waldschmidt brings ADA claims pursuant to Federal Rule of Civil

Procedure 23, seeking back pay, monetary relief, other compensatory relief, and injunctive

and declaratory relief on behalf of themselves and the following class:

      Individuals who took and passed the FRA’s hearing acuity test with or
      without hearing aids and who nevertheless were the subjects of one or more
      adverse actions by Union Pacific because of their hearing acuity test results
      at any point between 300 days before the earliest date that a named Plaintiff
      in Harris v. Union Pacific, 8:16-cv-00381 (D. Neb.) filed an administrative
      charge of discrimination to the resolution of this action.

      105.   Class treatment is appropriate because the class is so numerous that joinder

of all members is impracticable. The exact number within the class is unknown but may be

determined from records maintained by Union Pacific.

      106.   Class treatment is appropriate because there are questions of law or fact

common to the class, including but not limited to:



                                            36
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 37 of 44




            a.     Whether Union Pacific discriminated against Class Members on the

            basis of their disabilities;

            b.     Whether Union Pacific has a uniform policy of requiring hearing-

            impaired employees to pass the FRA’s hearing acuity test while wearing

            hearing protection, and whether that policy discriminates against hearing-

            impaired employees;

            c.     Whether wearing hearing protection is an essential function of the job;

            d.     Whether Union Pacific’s policy of requiring hearing-impaired

            employees to pass the FRA’s hearing acuity test while wearing hearing

            protection is an essential function of the job;

            e.     Whether Union Pacific’s policy of requiring that all hearing-impaired

            employees use a single company-approved device amounts to discrimination

            on the basis of disability;

            f.     Whether Union Pacific’s hearing-protection and hearing-exam

            policies have the effect of “limiting, segregating, or classifying

            a[n]…employee in a way that adversely affects the opportunities or status of

            such…employee because of the disability of such…employee”; “utilizing

            standards…that have the effect of discrimination on the basis of disability”;

            or “using qualification standards, employment tests or other selection criteria

            that screen out or tend to screen out an individual with a disability or a class

            of individuals with disabilities.” 42 U.S.C. § 12112(b)(1), (3), (6);




                                           37
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 38 of 44




               g.     Whether Union Pacific failed to accommodate employees’ disabilities

               by enforcing its hearing-protection and hearing-testing rules;

               h.     Whether monetary damages, injunctive relief, and other equitable

               remedies for the class are warranted; and

               i.     Whether punitive damages are warranted.

       107.    Union Pacific is expected to raise additional common defenses to the claims.

       108.    Class treatment is appropriate because the named Plaintiff’s claims are

typical of the claims of the class, and the named Plaintiff will fairly and adequately protect

the interests of the class.

       109.    The named Plaintiffs have retained competent counsel who are experienced

in litigating class actions and will effectively represent the interests of the class.

       110.    Class treatment is appropriate under Federal Rule of Civil Procedure 23(b)(1)

because prosecuting separate actions by individual class members would create a risk of

inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for Union Pacific, and/or would create a risk

of adjudications with respect to individual class members that, as a practical matter, would

be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their interests.

       111.    Class treatment is also appropriate under Federal Rule of Civil Procedure

23(b)(2) because Union Pacific has acted or refused to act on grounds that apply generally

to the class, so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.


                                               38
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 39 of 44




       112.   Class treatment is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact, including those listed above, predominate over

any questions affecting only individual members, and because a class action is superior to

other available methods for the fair and efficient adjudication of this controversy.

       113.   Finally, Class treatment is appropriate under Federal Rule of Civil Procedure

23(c)(4) because this is a case in which class adjudication of particular issues would serve

the interests of the parties and the Court.

                                  CAUSES OF ACTION

                                  COUNT I:
                      VIOLATIONS OF 42 U.S.C. § 12101, et seq.

       114.   The ADA “was passed by large majorities in both Houses of Congress after

decades of deliberation and investigation into the need for comprehensive legislation to

address discrimination against persons with disabilities.” Tennessee v. Lane, 541 U.S. 509,

516 (2004). As Congress found, “overprotective rules and policies” and “exclusionary

qualification standards and criteria,” unfairly discriminate against disabled Americans and

deprive these individuals of “equality of opportunity, full participation, independent living,

and economic self-sufficiency.” 42 U.S.C. § 12101(a)(5), (7).

       115.   The ADA prohibits employers from “discriminat[ing] against a qualified

individual on the basis of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and other

terms, conditions, and privileges of employment.” Id. § 12112(a). A “qualified individual”




                                              39
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 40 of 44




is someone “with a disability who, with or without reasonable accommodation, can

perform the essential functions of the employment position.” Id. § 12111(8).

       116.   The phrase “discriminate against a qualified individual on the basis of

disability” embraces both plain and technical meanings. At the most basic level, an

employer discriminates when it takes an “adverse employment action because of [an

employee’s] disability.” Furnish, 270 F.3d at 448. But the ADA also specifically defines

“discriminate against a qualified individual on the basis of disability” to include: “limiting,

segregating, or classifying a[n]…employee in a way that adversely affects the opportunities

or status of such…employee because of the disability of such…employee”; “utilizing

standards…that have the effect of discrimination on the basis of disability”; or “using

qualification standards, employment tests or other selection criteria that screen out or tend

to screen out an individual with a disability or a class of individuals with disabilities.” 42

U.S.C. § 12112(b)(1), (3), (6). The ADA also defines discrimination to include “not making

reasonable accommodations to the known physical…limitations of an otherwise qualified

individual with a disability.” Id. § 12112(b)(5)(A). When an employee asks for an

accommodation because of a disability, the employer “must engage with the employee in

an interactive process to determine the appropriate accommodation under the

circumstances.” Kauffman v. Peterson Health Care VII, LLC, 769 F.3d 958, 963 (7th Cir.

2014). Though not an independent cause of action, an employer’s failure to engage in the

interactive process is actionable when it prevents the identification of an appropriate

accommodation for a qualified individual. Spurling v. C&M Fine Pack, Inc., 739 F.3d

1055, 1059 n.1 (7th Cir. 2014).


                                              40
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 41 of 44




       117.   Union Pacific was Waldschmidt’s employer within the ADA’s meaning.

       118.   Waldschmidt is disabled within the ADA’s meaning.

       119.   Waldschmidt is a qualified individual within the ADA’s meaning.

       120.   Union Pacific discriminated against Waldschmidt on the basis of disability

when it refused to certify him as a conductor, removed him from service, and prohibited

him from working on the basis of Waldschmidt supposedly failing Union Pacific’s hearing

exam. Union Pacific’s hearing-exam protocol discriminates against hearing-impaired

employees, including Waldschmidt, for a whole host of reasons. The policy openly

disfavors hearing-impaired employees: only employees who wear hearing aids are required

to meet the FRA’s acuity test while wearing hearing protection. Employees who pass the

test without hearing aids are not required to pass it while wearing hearing protection. The

policy also “limit[s]” and “classif[ies]” hearing-impaired employees, including

Waldschmidt, “in a way that adversely affects the opportunities or status of

such…employee because of the disability of such…employee,” 42 U.S.C. § 12112(b)(1),

“utilize[es] standards…that have the effect of discrimination on the basis of disability,” id.

§ 12112(b)(3), and “us[es] qualification standards, employment tests or other selection

criteria that screen out or tend to screen out an individual with a disability or a class of

individuals with disabilities,” id. § 12112(b)(6). For these reasons, Union Pacific has

violated the ADA in every instance where it refused to certify (or decertified) as a

conductor or engineer, removed from service, or terminated any employee, including

Waldschmidt, who was able to pass the FRA’s hearing exam with or without hearing aids.




                                             41
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 42 of 44




       121.   Union Pacific also failed to accommodate Waldschmidt’s disability. Any

number of devices would have allowed Waldschmidt to meet both the FRA’s and Union

Pacific’s standards. Union Pacific’s reasons for rejecting the device proposed by

Waldschmidt were themselves unreasonable. The governing regulations do not require that

hearing-protection devices have a noise-reduction rating. Nor is there any valid reason to

prohibit custom-made earplugs. Union Pacific also failed to engage in the interactive

process. Throughout the process, Union Pacific sat on its hands and rejected

Waldschmidt’s proposal for hyper-technical and legally unsupported reasons. Union

Pacific’s bad faith caused the breakdown in the process and ultimately precluded the

identification of a workable device.

       122.   Because Union Pacific violated 42 U.S.C. § 12112, Waldschmidt has

suffered and will continue to suffer loss of income, emotional distress, and other damages

in an amount in excess of $75,000. Waldschmidt is also entitled to attorneys’ fees and costs

incurred in connection with these claims.

       123.   Union Pacific committed the above-alleged facts with reckless disregard or

deliberate disregard for Waldschmidt’s rights and safety. As a result, Waldschmidt is

entitled to punitive damages.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       A.     Waldschmidt requests that the Court find Union Pacific acted in direct
              violation of the ADA;




                                            42
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 43 of 44




      B.     Certify a class of similarly situated employees, appoint Waldschmidt as
             the class representative, and appoint Waldschmidt’s attorneys as class
             counsel;

      C.     Waldschmidt further requests that the Court order Union Pacific to:

             • reinstate him and enter an injunction prohibiting Union Pacific from
             enforcing its discriminatory policies;

             • pay to him an award of compensatory damages, including backpay and
             front pay, arising from loss of income and benefits in an amount to be
             determined by the trier of fact;

             • pay to him an award for garden-variety emotional distress in an amount
             in excess of $75,000.00;

             • pay to him an award for costs (including litigation and expert costs),
             disbursements, and attorneys’ fees; and

             • pay to him an award for $300,000 for punitive damages for each
             violation of the ADA.

      D.     Waldschmidt further requests that the Court order judgment against
             Union Pacific for all other relief available under the ADA and such other
             relief as the Court deems just and equitable.


                                    JURY DEMAND

      Plaintiff demands a trial by jury of all issues triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.




                                           43
Case 1:20-cv-03808-STV Document 1 Filed 12/28/20 USDC Colorado Page 44 of 44




Dated: December 28, 2020            /s/ Nicholas D. Thompson
                                    Nicholas D. Thompson (WI#1078903)
                                    nthompson@moodyrrlaw.com
                                    THE MOODY LAW FIRM, INC.
                                    500 Crawford St., Suite 200
                                    Portsmouth, VA 23704
                                    Telephone: (757) 393-4093
                                    Fax: (757) 397-7257

                                    Adam W. Hansen
                                    adam@apollo-law.com
                                    APOLLO LAW LLC
                                    333 Washington Avenue North
                                    Suite 300
                                    Minneapolis, MN 55401
                                    Telephone: (612) 927-2969




                                    44
